2022 IL App (1st) 170532-U
                                            No. 1-17-0532
                                    Order filed September 30, 2022
                                                                                         Sixth Division


 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________
                                               IN THE
                                  APPELLATE COURT OF ILLINOIS
                                          FIRST DISTRICT
 ______________________________________________________________________________
 THE PEOPLE OF THE STATE OF ILLINOIS,                           )    Appeal from the
                                                                )    Circuit Court of
           Plaintiff-Appellee,                                  )    Cook County.
                                                                )
     v.                                                         )    No. 98 CR 11748 (01)
                                                                )
 SAMUEL QUEZADA,                                                )    Honorable
                                                                )    Paula M. Daleo,
           Defendant-Appellant.                                 )    Judge, Presiding.



           JUSTICE ODEN JOHNSON delivered the judgment of the court.
           Justice Walker concurred in the judgment.
           Justice Mitchell dissented in the judgement

                                              ORDER

¶1        Held: We reverse the dismissal of defendant’s pro se postconviction petition at the first
                stage where he stated the gist of an arguable claim that his 68-year aggregate
                sentence violated the proportionate penalties clause and remand for second-stage
                proceedings.

¶2        This appeal concerns the application of our supreme court’s decision in People v. Buffer,

2019 IL 122327, and its more recent decision in People v. Dorsey, 2021 IL 123010, both of which

address considerations in juvenile sentencing, specifically whether certain sentences impose a de
No. 1-17-0532


facto life sentence on a juvenile offender. Defendant Samuel Quezada was a minor at the time he

committed the offenses of first-degree murder and attempted murder and was sentenced to

consecutive prison terms of 50 years and 18 years respectively. On appeal, defendant contends

that: (1) the trial court erred in summarily dismissing his postconviction petition because his 68-

year prison term constitutes a de facto life sentence improperly imposed on a juvenile defendant

under Buffer despite his eligibility for day-for-day credit, and giving inadequate consideration to

the attributes of youth in imposing the sentence; and (2) alternatively, the summary dismissal of

his postconviction petition should be reversed because he stated an arguable basis that his 68-year

sentence was grossly disproportionate under Illinois’ proportionate penalties clause and the eight

amendment as applied to him.

¶3     This appeal was previously decided in an opinion issued on September 25, 2020, in which

this court found that defendant’s sentence was at odds with the letter and spirit of Buffer, which

held that, under most circumstances, a prison sentence of more than 40 years imposed on a juvenile

offender constitutes a de facto life sentence in violation of the eighth amendment (Buffer, 2019 IL

122327, ¶¶ 41-42), and accordingly vacated the sentence and remanded the case for a new

sentencing hearing. People v. Quezada, 2020 IL App (1st) 170532. Subsequent to this court’s

decision, our supreme court issued its opinion in Dorsey, in which the court held that a juvenile’s

eligibility for day-for-day good-conduct credit that offered an opportunity for release after serving

less than 40 years in prison was not a de facto life sentence in violation of the eighth amendment.

Dorsey, 2021 IL 123010, ¶ 65. On November 24, 2021, our supreme court issued a supervisory

order to this court, directing us to vacate our 2020 judgment in defendant’s appeal and to review

the appeal by considering the effect of its opinion in Dorsey on the issue of whether defendant’s



                                                -2-
No. 1-17-0532


sentence constituted a de facto life sentence, and determine if a different result is warranted. People

v. Quezada, No. 126562 (Ill. November 24, 2021) (supervisory order). This court’s previous

judgment was vacated on January 31, 2022, and we now reconsider defendant’s appeal in

accordance with our supreme court’s supervisory order. For the reasons that follow, we reverse

the summary dismissal of defendant’s postconviction petition and remand for second-stage

proceedings on his proportionate penalties claim.12

¶4                                          BACKGROUND

¶5      Defendant was the shooter in a gang-related drive-by shooting that killed Robert

Delosantos and injured Edward Puente on March 31, 1998. The evidence presented at defendant’s

open guilty plea hearing established that then 15-year-old defendant and his 22-year-old

codefendant drove by a group that was sitting on a porch and flashed gang signs at them.

Codefendant, who was driving, turned the car around and drove back towards the group before he

reached under the seat, passed a gun to defendant, and yelled for defendant to shoot them before

they shot first. Defendant fired the gun, resulting in the death of Delosantos and the injury of

Puente. At the time of the shooting, defendant was 15 years old. Defendant subsequently pled

guilty to one count of first-degree murder and one count of attempted murder in an open plea when

he was 16 years old. As stated earlier, he was sentenced to consecutive terms of 50 years for the

murder and 18 years for the attempted murder, for an aggregate sentence of 68 years on March 4,




        1
           Justice John Griffin originally sat on the panel for this appeal and authored its original
disposition. Justice Griffin is no longer with the appellate court. Therefore, Justice Sharon Oden Johnson
will serve in his stead and has read the briefs, record, and decision which are the subject of this appeal.
         2
           Justice Daniel Pierce originally sat on the panel for this appeal but has since recused himself
from this appeal. Justice Raymond W. Mitchell will serve in his stead and has read the briefs, record, and
decision which are the subject of this appeal.

                                                   -3-
No. 1-17-0532


1999. The trial court noted in its sentencing that defendant’s sentence would be served with day-

for-day credit.

¶6      In November 2016, defendant filed a pro se postconviction petition, arguing that his 68-

year sentence constituted a de facto life sentence that was unconstitutional under Miller v.

Alabama, 567 U.S. 460 (2012), Montgomery v. Louisiana, 577 U.S. 190 (2016) and its progeny

including People v. Gipson, 2015 IL App (1st) 122451, ¶¶ 69-77, in which the court considered a

sentencing challenge under the proportionate penalties clause. The trial court summarily dismissed

his petition.

¶7      Defendant appealed the summary dismissal of his postconviction petition. Initially, the

Office of the State Appellate Defender moved to withdraw under Pennsylvania v. Finley, 481 U.S.

551 (1987), finding that the contentions in defendant’s appeal lacked merit. We granted counsel’s

motion to withdraw, and we affirmed the trial court’s judgment dismissing defendant’s

postconviction petition. People v. Quezada, No. 1-17-0532 (2019) (unpublished summary order

under Illinois Supreme Court Rule 23 (c)).

¶8      Our supreme court announced its decision in Buffer on April 18, 2019 and defendant filed

a petition for rehearing on May 20, 2019. In his petition for rehearing, he argued that he was simply

a passenger in 22-year-old codefendant Reyna Oscar’s car. When Reyna made a U-turn and pulled

a gun from under the driver’s seat, defendant did not know how to remove himself from a “crime

producing setting.” Defendant stated that he was unaware of Reyna’s intention until Reyna drove

back down the street where the victims were sitting on a porch, handed him the gun, and yelled at

him to “shoot before they shoot us.” He stated that he only had seconds to contemplate his decision.

Additionally, defendant argued that he was diagnosed with Thrombotic Thrombocytopenic



                                                -4-
No. 1-17-0532


Purpura (TTP) in April 2012, which requires outside medical appointments and blood transfusions.

He further contended that the sentencing judge did not fully consider his youth, vulnerability to

negative influences, peer pressure in the moment from his older codefendant, inability to leave the

situation, or his incompetence associated with his youth. While defendant acknowledged that his

sentence was not formally a life sentence, he argues that his release after 34 years, considering his

existing medical condition, is essentially a life sentence. In Buffer, the supreme court held that,

under most circumstances, a prison sentence of more than 40 years imposed on a juvenile offender

constitutes a de facto life sentence in violation of the eighth amendment. Buffer, 2019 IL 122327,

¶¶ 41-42.

¶9      We subsequently granted defendant’s petition for rehearing on July 10, 2019. In our order

granting rehearing, we vacated the order granting counsel’s motion to withdraw under Finley, and

we directed defendant to address the issues in this case insofar as they were affected by the supreme

court’s intervening judgment in Buffer. The parties briefed the issues, and their contentions were

previously considered for determination.

¶ 10    In an opinion issued on September 25, 2020, we reversed the summary dismissal of

defendant’s postconviction petition. Quezada, 2020 IL App (1st) 170532, ¶ 23. Relying on this

court’s decision in People v. Peacock, 2019 IL App (1st) 170308, ¶ 19, 3 we found that defendant’s

day-for-day credit should not be considered for purposes of determining whether a sentence is a




        3
          At the time of the original disposition, Peacock had a petition for leave to appeal (PLA) pending
in the supreme court (No. 125340 filed October 4, 2019). On December 29, 2021, that PLA was denied,
and an identical supervisory order was issued by our supreme court to reconsider the decision in light of
Dorsey.

                                                   -5-
No. 1-17-0532


de facto life sentence because day-for-day credit is a function of the Illinois Department of

Corrections (IDOC), not the judiciary. Quezada, 2020 IL App (1st) 170532, ¶ 14.

¶ 11   The State filed a PLA in the supreme court on October 28, 2020. While the PLA was

pending, the supreme court issued its decision in Dorsey on July 29, 2021. The supreme court

subsequently denied the State’s PLA on November 24, 2021, and issued the supervisory order

which directed that we vacate the previous judgment in this case and reconsider it in light of the

holding in Dorsey. Quezada, No. 126562 (Ill. November 24, 2021) (supervisory order).

¶ 12                                         ANALYSIS

¶ 13   Defendant raised the issue of the constitutionality of his sentence in a postconviction

petition. The trial court dismissed the petition at the first stage, prior to our supreme court’s

decision in Buffer. The Post-Conviction Hearing Act (725 ILCS 5/122-1 et seq. (West 2016))

provides a process by which a criminal defendant may challenge his or her conviction by filing a

petition in the circuit court. 725 ILCS 5/122-1 (West 2016). The Act establishes a three-stage

process for adjudicating postconviction petitions. People v. Pabello, 2019 IL App (2d) 170867, ¶

20. At the first stage, the trial court independently assesses the merit of the petition. 725 ILCS

5/122-2.1 (West 2016). If the court finds the petition to be “frivolous” or “patently without merit,”

the court shall dismiss the petition. 725 ILCS 5/122.1(a)(2) (West 2016). A postconviction petition

may be dismissed as frivolous or patently without merit only if it has no arguable basis either in

law or fact, and its allegations must be taken as true and construed liberally. People v. Allen, 2015

IL 113135, ¶ 25. Our review of the summary dismissal of a postconviction petition is de novo.

People v. Hodges, 234 Ill. 2d 1, 9 (2009).




                                                -6-
No. 1-17-0532


¶ 14    Defendant contends that his 68-year sentence is unconstitutional under Buffer because day-

for-day credit is not guaranteed and can be awarded or denied based on the actions of the IDOC.

A consideration of whether a defendant’s sentence constitutes a de facto life sentence should be

based on the judicially imposed sentence and not on whether the IDOC decides to award good

conduct credit. He cited to Peacock and People v. Frison, 365 Ill. App. 3d 932, 935 (2006) as

support.

¶ 15    In response to defendant’s arguments, the State argues that defendant’s sentence does not

exceed the bounds set forth in Buffer because he is entitled to receive day-for-day credit on his

sentence. Thus, the State contends, defendant’s sentence really imposes 34 years in prison because

defendant is only required to serve 50% of his 68-year sentence when his day-for-day credit is

considered.

¶ 16    As previously noted, our supreme court has recently issued a decision in Dorsey which

addresses the issue of the effect of day-for-day credit in determining whether a juvenile offender’s

sentence is a de facto life sentence. In Dorsey, the defendant was 14 years old at the time he

committed the offenses of first-degree murder and attempted first-degree murder and was

sentenced to consecutive terms of 40 years for first-degree murder, and two 18-year terms for

attempted first-degree murder, for an aggregate sentence of 76 years. Dorsey, 2021 IL 123010, ¶¶

14-19. In imposing sentence, the trial court considered the defendant’s youth, family circumstances

and educational achievements while in juvenile detention as mitigating evidence. Id. ¶ 18. After

his convictions and sentences were affirmed on direct appeal, defendant filed a postconviction

petition and a petition for leave to file a successive postconviction petition. Id. ¶ 23. The successive




                                                 -7-
No. 1-17-0532


postconviction petition raised a challenge to his sentence as a de facto life sentence under the

eighth amendment pursuant to Miller. Id.

¶ 17    The trial court denied the defendant’s petition for leave to file a successive postconviction,

finding his claims were frivolous as he would be unable to establish prejudice because he was not

sentenced to mandatory life without the possibility of parole in violation of Miller. Id. ¶ 26. The

defendant appealed to this court, conceding that he was eligible for day-for-day credit because he

was sentenced in 1998, before the truth-in-sentencing statute was validly enacted, and thus was

scheduled to be released from prison on September 20, 2034, at the age of 53. Id. ¶ 27.

Nevertheless, the defendant maintained that his sentence was a de facto life sentence in violation

of Miller. Id.

¶ 18    This court rejected the defendant’s argument and affirmed the trial court’s denial of leave

to file the successive postconviction petition, finding that while he established cause for failing to

raise his claim sooner, he could not establish prejudice because he did not receive a de facto life

sentence and therefore the requirements of Miller were inapplicable. Id. ¶ 28. In reaching its

decision, this court determined that the availability of day-for-day sentencing credit was relevant

to the analysis. Id. The supreme court allowed the defendant’s petition for leave to appeal. Id. ¶

29.

¶ 19    The supreme court agreed that the defendant established cause, because Miller set forth a

new rule and a claim was unavailable to the defendant earlier and found the only relevant question

was whether the defendant could establish the prejudice prong of the threshold test for bringing a

successive petition. Id. ¶ 35.




                                                -8-
No. 1-17-0532


¶ 20    Our supreme court decided that question in the negative, noting that the underlying murder

and attempted murder offenses were committed in 1996, and defendant was sentenced in 1998

before the truth-in-sentencing statute was validly enacted. Id. ¶ 50. (Emphasis in original). 4 The

court concluded that the defendant thus has an opportunity to demonstrate maturity and

rehabilitation so that he only needs to serve 38 years of his aggregate 76-year sentence and held

that he was not sentenced to the functional equivalent of a life sentence without the possibility of

parole in violation of Buffer’s more-than-40-years pronouncement. Id.

¶ 21    In finding that defendant’s sentence did not violate Buffer, the supreme court reasoned that

while it was true that the trial court sentenced the defendant to a 76-year aggregate prison term, it

was the legislature, through the statutory scheme it enacted, that determines how much of that

sentence the person must serve. Id. ¶ 51. Additionally, the legislature offered the opportunity for

early release by providing that “every person sentenced to imprisonment * * * shall serve the full

term of a determinate sentence less time credit for good behavior and shall then be released.”

(Emphasis added.) (730 ILCS 5/3-3-3(c) (West 1994)). Id. The court further noted that the

statutory scheme applicable to the defendant required that a person receive one day of good

conduct credit for each day of service in prison, and each day of credit must reduce by one day the

inmate’s period of incarceration set by the court (730 ILCS 5/3-6-3(a)(2); id. § 5-8-7(b)). Id. The



        4
          In a footnote, the supreme court addressed the defendant’s suggestion that the trial court
intended to impose a de facto life sentence without parole in this case because the law in effect at the time
of sentencing required him to serve 100% of his 76-year sentence. The court noted that by the date
defendant was sentenced, two appellate court districts had already invalidated the truth-in-sentencing law
(730 ILCS 5/3-6-3(a)(2)(ii) (West 1996)) which required 100% service of the sentence as facially
unconstitutional under the single subject-rule. Further, the court noted that it affirmed that determination
in People v. Reedy, 186 Ill. 2d 1 (1999), and that the General Assembly did not reenact the truth-in-
sentencing law until after the defendant was sentenced, thus it did not apply to him, and the day-for-day,
good conduct scheme applied. Id. ¶ 50, n.2.

                                                    -9-
No. 1-17-0532


court therefore found that the statutory scheme applicable to defendant mandated the application

of day-for-day credit to determinate sentences; the day-for-day credit scheme was designed to

encourage rehabilitation and enable an offender to be released after he served half of the

determinate. Id. ¶¶ 51-52. Additionally, such credit allows a “predictable, fairly accurate

assessment at the time of sentencing of the ultimate length of imprisonment,” thus, an offender

sentenced under the statutory scheme providing for day-for-day credit- “who conforms his conduct

to the prison rules- can demonstrate growth and rehabilitation, thereby procuring his own release

after serving half of the judicially imposed prison term.” Id. ¶ 52.

¶ 22      The supreme court explicitly rejected the notion that good-conduct credit was not like

parole because obeying prison rules did not demonstrate rehabilitation, likening the statutory

scheme allowing for the opportunity of release short of a de facto life sentence to be on par with

discretionary parole for a life sentence, which was specifically held to pass muster under the eighth

amendment by the United States Supreme Court in Montgomery, 577 U.S. at 212. Id. ¶¶ 53-54.

The court also found that its conclusion was consistent with its prior decisions where it considered

a juvenile defendant’s earliest opportunity for release in assessing whether a de facto life sentence

had been imposed. 5 Id. ¶ 54. It also rejected the notion that such good conduct credit was uncertain,

noting that it provided more certainty and protection against arbitrariness than a discretionary

parole sentence. Id. ¶ 57.

¶ 23      The supreme court concluded that the statutory good-conduct scheme applicable to the

defendant’s sentence provided him with “some meaningful opportunity to obtain release based on




          5
              The cases referenced were People v. Reyes, 2016 IL 119271, and People v. Patterson, 2014 IL
115102.

                                                     - 10 -
No. 1-17-0532


demonstrated maturity and rehabilitation” before he spends more than 40 years in prison, which

was determined in Buffer to be the line for a de facto life sentence “based on an extrapolation from

the legislative determination.” Id. ¶ 65. Accordingly, the court held that the defendant’s sentence,

which offered an opportunity for release after serving 38 years in prison, was not a de facto life

sentence in violation of the eighth amendment.6 Id.

¶ 24    We now turn our attention to defendant’s contention in the case at bar that his aggregate

68-year sentence violates Buffer. The record indicates that defendant committed the offenses in

March 1998, prior to the initial enactment of the truth-in-sentencing law, and was sentenced on

March 4, 1999, which was prior to the valid reenactment of the truth-in-sentencing law in 2000,

thus he was subject to the day-for-day good-conduct credit sentencing scheme. Defendant

acknowledges in his brief that he was eligible for day-for-day credit and that the trial court

indicated that his sentence was to be served with day-for-day credit. Applying the day-for-day

credit to defendant’s 68-year sentence, we find that he would have the opportunity for release after

serving 34 years, which is not the functional equivalent of a life without parole sentence. As 34

years is less than the 40-year line for a de facto life sentence as determined by Buffer, we find that

defendant’s sentence does not violate the eighth amendment and conclude that defendant’s

contention is without merit under Dorsey. Dorsey, 2021 IL 123010, ¶ 65. Accordingly, the trial

court did not err in summarily dismissing defendant’s postconviction petition at the first stage on

this basis because, taking the allegations as true, defendant’s petition failed to state the arguable




        6
          Defendant’s proportionate penalties argument was deemed forfeited on the basis of res judicata
as it was not raised in the appellate court.

                                                 - 11 -
No. 1-17-0532


basis of a claim that his sentence was a de facto life sentence that violated Buffer pursuant to the

supreme court’s decision in Dorsey. People v. Allen, 2015 IL 113135, ¶ 25

¶ 25   In the alternative, defendant also contends that the summary dismissal of his

postconviction petition should be reversed because he stated an arguable basis of a claim that his

68-year aggregate prison term was grossly disproportionate under the proportionate penalties

clause or the eighth amendment. He acknowledges in his brief that his postconviction petition did

not expressly cite to the proportionate penalties clause, but references cases decided by this court,

such as Gipson, 2015 IL App (1st) 122451, which address proportionate penalty arguments.

Additionally, in his pro se petition for rehearing before this court he argued that his 68-year prison

term, even served at 50% with the application of the day-for-day credit, may constitute an

unconstitutional life sentence as applied to him because of the low life expectancy of an inmate

incarcerated as a youth and his subsequent diagnosis of TTP, which further reduces his life

expectancy even though he was diagnosed while incarcerated. He also points to his background as

other factors that should have been considered at sentencing. Based on the particular facts of this

case and liberally construing defendant’s petition, we will construe defendant’s citation to

Gipson as a proportionate penalties clause argument. Our generous construction here is specific to

the particular facts and circumstances of this case and should not be interpreted to generally permit

a postconviction petitioner to meet his pleading requirements by simply citing cases without

explanation.

¶ 26   At the first stage, the trial court evaluates the petition on its own without input from the

parties. People v. Morales, 2014 IL App (2d) 121001, ¶ 47. Any petition deemed frivolous or

patently without merit must be dismissed. Id. A petition is considered frivolous or patently without



                                                - 12 -
No. 1-17-0532


merit where it has no arguable basis either in law or in fact in that it is “based on an indisputably

meritless legal theory or fanciful factual allegations.” Id. (citing People v. Hodges, 234 Ill. 2d 1,

16 (2009)). In the case of a constitutional claim, a pro se petitioner is not required to allege facts

supporting all elements. Id. ¶ 48. Pro se petitions must be given a liberal construction and are to

be viewed with a lenient eye, allowing borderline cases to proceed. Id. Because a pro se petitioner

is likely unaware of the precise legal basis for his claim, the threshold for survival is low, a pro se

petitioner need only allege enough facts to make out a claim that is arguably constitutional for

purposes of invoking the Post-Conviction Hearing Act (Act). Id. We review de novo the dismissal

of a postconviction petition at the first stage. Id.

¶ 27    We first note that our supreme court’s decision in Dorsey does not prohibit defendant from

challenging his sentence under the proportionate penalties clause as that decision did not reach the

defendant’s proportionate penalties argument because the court found that the claims were

forfeited and barred by res judicata on the basis of the particular facts of that case. See Dorsey,

2021 IL 123010, ¶ 69. There are no such barriers here. Additionally, defendant’s pro se

postconviction petition was summarily dismissed without any consideration of a proportionate

penalties clause challenge.

¶ 28    The proportionate penalties clause of the Illinois Constitution specifically provides that

“[a]ll penalties shall be determined according to the seriousness of the offense and with the

objective of restoring the offender to useful citizenship.” (Emphasis added.) Ill. Const. 1970, art.

I, § 11. Our supreme court has explained that this unique emphasis on rehabilitative potential

provides greater protection than the eighth amendment does. People v. Clemons, 2012 IL 107821,

¶¶ 39-41.



                                                 - 13 -
No. 1-17-0532


¶ 29   Here, defendant appears to argue that his sentence violates the proportionate penalties

clause as applied to him because the trial court failed to adequately consider his youth and attendant

circumstances pursuant to Miller and its progeny and that his sentence is disproportionate to his

individual characteristics and the circumstances presented by this case.

¶ 30   A criminal sentence violates the proportionate penalties clause if the punishment for the

offense is cruel, degrading, or so wholly disproportionate to the offense as to shock the moral sense

of the community. People v. Ruddock, 2022 IL App (1st) 173023, ¶ 70 (citing People v. Miller,

202 Ill. 2d 328, 338 (2002) (Leon Miller). The proportionate penalties clause embodies our

evolving standard of decency. People v. Savage, 2020 IL App (1st) 173135, ¶ 64 Part of this

evolving standard is the idea that deterrence may have little to no place in sentencing children.

People v. Meneses, 2022 IL App (1st) 191247, ¶ 19; People v. Haynie, 2020 IL App (1st) 172511,

¶ 34; People v. Morris, 2017 IL App (1st) 141117, ¶ 33; Miller v. Alabama, 567 U.S. 460, 472

(2012). The proportionate penalties clause provides greater protections than the eighth amendment

does. Meneses, 2022 IL App (1st) 191247, ¶ 22; Savage, 2020 IL App (1st) 173135, ¶ 65.

¶ 31   It is undisputed in this case that defendant’s aggregate 68-year sentence falls within the

statutory guidelines for the offenses he was convicted of. In Leon Miller, the supreme court held

that “ ‘[w]hen the legislature has authorized a designated punishment for a specified crime, it must

be regarded that its action represents the general moral ideas of the people, and the courts will not

hold the punishment so authorized as either cruel and unusual, or not proportioned to the nature of

the offense.’ ” Leon Miller, 202 Ill. 2d at 339 (quoting People ex rel. Bradley v. Illinois State

Reformatory, 148 Ill. 413, 421-22 (1894)). Recognized as an exception, however, is a sentence

that is so wholly disproportionate to the offense committed that it shocks the moral sense of the

community. Id.

                                                - 14 -
No. 1-17-0532


¶ 32   As noted above, defendant in this case was convicted of both murder and attempted murder

in connection with a shooting incident that resulted in the death of one individual and the injury

of another. The evidence presented at defendant’s open guilty plea hearing established that then

15-year-old defendant and his 22-year-old codefendant drove by a group that was sitting on a porch

and flashed gang signs at them. Codefendant, who was driving, turned the car around and drove

back towards the group before he reached under the seat, passed a gun to defendant, and yelled for

defendant to shoot them before they shot first. Defendant fired the gun, resulting in the death of

Delosantos and the injury of Puente. Defendant’s argument is that an arguable basis exists for a

claim that his sentence violates the proportionate penalties clause as applied to him because the

trial court failed to adequately consider his youth and attendant circumstances when sentencing

him pursuant to Miller and its progeny. The proportionate penalties clause demands consideration

of the defendant’s character by sentencing him with the objective of restoring the defendant to

useful citizenship, which is much broader than defendant’s past conduct in committing the offense

itself. See Gipson, 2015 IL App (1st) 122451, ¶ 72.

¶ 33   Here, we find defendant’s penalty in this case to be disproportionate and shocking to the

moral sense of the community because the trial court did not consider defendant’s youth and

attendant characteristics, as we now know them to be, and his rehabilitative potential. See Savage,

2020 IL App (1st) 173135, ¶ 75. Admittedly, these were serious offenses. However, numerous

factors diminish the justification for the sentences received and demand reconsideration of the

same. The evidence presented at the plea hearing reveals that the shooting was a split-second

decision, directly influenced by the older codefendant, defendant’s fellow gang member, who gave

defendant the gun and demanded that he shoot. Defendant was only 15 years old at the time of the



                                              - 15 -
No. 1-17-0532


offenses and 16 years old when he entered his open, non-negotiated guilty plea in the trial court.

The record does not indicate whether a plea agreement was discussed with the State prior to

defendant entering his plea. While the trial court noted that defendant was young, it emphasized

that the victims were also young. In imposing defendant’s sentences, the court cited the need for

safety, deterrence, and the “abhorrent” nature of the offenses. Additionally, codefendant received

a sentence of only 40 years. There was no motion to reconsider sentence filed on defendant’s

behalf, nor was a direct appeal taken. Defendant’s sentencing occurred in 1999, many years before

Miller and its progeny were decided. Consequently, the record does not indicate that the trial court

considered defendant’s youth and attendant characteristics, or his rehabilitative potential.

Defendant’s 68-year aggregate sentences seems more consistent with eliminating him instead of

restoring him to useful citizenship. See Gipson, 2015 IL App (1st) 122451, ¶ 74.

¶ 34   The dissent acknowledges that “the proportionate penalties clause’s emphasis on

rehabilitative potential provides ‘a limitation on penalties beyond those afforded by the eighth

amendment,’” but also states that the trial court need not give greater weight to the possibility of

rehabilitation to the seriousness of the offense. The dissent further believes that the trial court

struck a balance between the gravity of the offense and defendant’s potential for rehabilitation by

sentencing him to day-for-day credit and further states that defendant’s petition “includes no

allegations to suggest otherwise.” Respectfully, defendant’s day-for-day credit was not

discretionary by the trial court but was required under the sentencing scheme in effect at the time

his guilty plea was entered, as noted above. Further, a defendant’s pro se postconviction petition

has a very low threshold to survive dismissal at the first stage of review. People v. Allen, 2015 IL

113135, ¶ 24. A petition may only be dismissed as frivolous or patently without merit only if the



                                               - 16 -
No. 1-17-0532


petition has no arguable basis in either law or fact. Id. ¶ 25. It is at the second stage where the

postconviction petition can be said to be at issue, with both sides engaged and represented by

counsel. 725 ILCS 5/122-4, 122-5, 122-6 (West 2016); People v. Tate, 2012 IL 112214. Here, we

have merely concluded that defendant’s pro se petition sets forth the gist of a constitutional claim

of violation of the proportionate penalties clause and have not decided the merits of such claim.

¶ 35    Accordingly, we conclude that where defendant’s argument finds support in both the filed

record and case law, it cannot be considered frivolous and patently without merit and therefore

establishes the gist of a meritorious claim. Id. ¶ 76. To advance to the second stage, a petitioner

need only state the gist of a constitutional violation, which may then be fleshed out in further

proceedings. Zumot, 2021 IL App (1st) 191743, ¶ 30, (citing People v. Tate, 2012 IL 11214, ¶ 19).

A postconviction petitioner need not set forth a claim in its entirety and need only present a limited

amount of detail. People v. Edwards, 197 Ill. 2d 239, 244 (2001). To require more would be at

odds with the “gist” standard, since by definition, a gist of a claim is something less than a

completely pled or fully stated claim. Id. at 245. The justification for this lenient standard is that a

pro se petitioner will in all likelihood be unaware of the precise legal basis or the legal elements

of his claim, and additionally unaware of certain facts that might be critical parts of a complete

claim. Id.

¶ 36                                       CONCLUSION

¶ 37   In sum, we find that while defendant’s pro se postconviction petition did not establish an

eighth amendment violation pursuant to Dorsey, we do find that defendant’s petition stated the gist

of a claim that, as applied to him, his aggregate 68-year sentence imposed absent consideration of

the Miller factors violated the proportionate penalties clause of the Illinois Constitution. This claim



                                                 - 17 -
No. 1-17-0532


has an arguable basis in law and finds support in the facts alleged in defendant’s petition and in

the trial court record. Whether defendant can make a substantial showing in support of his claim

with the assistance of counsel is a consideration that is reserved for second-stage proceedings. We

reverse the trial court’s summary dismissal of defendant’s petition and remand for second-stage

proceedings.

¶ 38   Reversed and remanded.

¶ 39   JUSTICE MITCHELL, dissenting:

¶ 40   Is a 68-year sentence imposed on a juvenile for the murder of a 16-year-old and attempted

murder of another man, and which is eligible for day-for-day credit, so wholly disproportionate

such that it offends the moral sense of the community? Under the Illinois constitution, the answer

to this question is “No,” and thus I respectfully dissent. See Ill. Const. 1970 art. I, § 11 (“All

penalties shall be determined both according to the seriousness of the offense and with the

objective of restoring the offender to useful citizenship.”).

¶ 41   Samuel Quezada alleges that the trial judge failed to adequately consider his youth,

attendant circumstances, and rehabilitative potential in violation of Miller v. Alabama, 567 U.S.

460 (2012), and its progeny. As the majority acknowledges, however, Quezada did not receive a

de facto life sentence of 40 years or longer because of his eligibility for day-for-day credit,

providing him with a meaningful opportunity for release after 34 years. See People v. Dorsey,

2021 IL 123010, ¶ 65. Thus, Miller does not apply and Quezada’s eighth amendment claim

necessarily fails. The majority nonetheless remands Quezada’s initial postconviction petition for

second-stage proceedings on his claim that his sentence violates the proportionate penalties clause

as applied to him.



                                                - 18 -
No. 1-17-0532


¶ 42   Even if we assume that Quezada did not waive this claim by entering a blind guilty plea,7

what about Quezada’s 68-year sentence for murder and attempted murder is “so wholly

disproportionate as to shock the moral sense of the community”? People v. Miller, 202 Ill. 2d 328,

338 (2002) (Leon Miller)). The trial court imposed Quezada’s sentence within the statutory

guidelines, which reflect “the general moral ideas of the people” and which we should not construe

“as either cruel or unusual, or not proportioned to the nature of the offense.” Id. at 339 (quoting

People ex rel. Bradley v. Illinois State Reformatory, 148 Ill. 413, 421-22 (1894)). When compared

to sentences of equal and longer length imposed on juveniles for similar offenses, which we have

held do not violate the proportionate penalties clause, there is nothing shocking about Quezada’s

sentence. See, e.g., People v. Thornton, 2022 IL App (1st) 170677-B, ¶ 35 (70-year sentence, with

day-for-day credit, imposed on 17-year-old for murder); People v. Gunn, 2020 IL App (1st)

170542, ¶ 148 (“[W]e cannot say that a 40-year sentence for a 17-year-old who committed a

premeditated, gangland-style execution shocks the moral sense of the community.”); People v.

Pearson, 2018 IL App (1st) 142819, ¶ 54 (50-sentence imposed on 15-year-old for attempted

murder, with a firearm enhancement, and attempted armed robbery).

¶ 43   Moreover, Quezada’s defense counsel specifically argued at sentencing that Quezada

should be treated differently than an adult because of his age when he committed the offense. In

determining the sentence, the trial court expressly weighed Quezada’s age while also considering

the youth of his dead victim:




       7
         A knowing and voluntary plea waives constitutional claims. See People v. Aceituno, 2022 IL
App (1st) 172116, ¶¶ 46-48, 58; see also People v. Jones, 2021 IL 126432, ¶¶ 20-21.

                                                - 19 -
No. 1-17-0532


                “THE COURT: I remember the facts of the case clearly. *** I know it is gangs. I

       know they’re young, but the motivation to commit this type of violence against others is in

       many ways beyond my comprehension.

                                                ***

                [W]hen I hear about your potential and your opportunity to be something different

       than what I believe you are today, I accept that but I also weigh that against the fact that

       [the victim] will never have the opportunity to fulfill the potential that he certainly had and

       to be a comfort to his family and friends.

                                                ***

                Mr. Quezada, you can stand up, you were the shooter. You were young but so was

       the individual that you shot.”

Although the proportionate penalties clause’s emphasis on rehabilitative potential provides “a

limitation on penalties beyond those afforded by the eighth amendment,” People v. Clemons, 2012

IL 107821, ¶¶ 39-41, the trial court need not give greater weight to the possibility of rehabilitation

than to the seriousness of the offense, People v. Huddleston, 212 Ill. 2d 107, 129 (2004); People

v. Evans, 373 Ill. App. 3d 948, 968 (2007). Here, the record reflects that the trial court struck a

balance between the gravity of the offense and his potential for rehabilitation—particularly given

that the day-for-day good credit scheme encourages rehabilitation by permitting an offender’s

release after serving one-half of the determinate sentence. Dorsey, 2021 IL 123010, ¶ 52.

Quezada’s petition includes no allegations to suggest otherwise.

¶ 44   Accordingly, I would affirm the trial court’s summary dismissal of Quezada’s

postconviction petition because it presents no basis in law or fact to challenge his sentence under



                                                - 20 -
No. 1-17-0532


either the eighth amendment of the U.S. Constitution or the proportionate penalties clause of the

Illinois constitution.




                                             - 21 -